DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Regarding claim 29, claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Allowable Subject Matter
Claims 14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Amendment
The Amendment filed 28 Dec 2021 has been entered.  Claims 1-30 are currently pending in the application.  
Response to Arguments
Applicant’s arguments filed on 28 Dec 2021 have been fully considered.   Applicant’s arguments are not persuasive in regards to the 35 USC § 102 and 35 USC § 103 rejections as the claims are currently written.  Arguments and corresponding examiner’s responses are shown below.  Arguments and 
Before responding to Applicant’s Arguments, the Examiner provides the following definitions that are well known, routine and conventional in both the radar and telecommunications arts.  A Radar is broadly defined by Wikipedia as “a detection system that uses radio waves to determine the distance, angle, or velocity of objects.  Radars broadly include (a) G01S1 - receivers which determine a radial and distance from a beaconing transmitter; (b) G01S3 - direction finding receivers that only find a direction or azimuth from a transmitting source; (c) G01S5 - Position fixing receivers that coordinate two or more direction finders or distance determinations; (d) G01S11 – Determining distance of velocity without a reflection or reradiation; and (e) G01S13 Systems using the reflection or reradiation of radio waves.  
As an example, a mobile device determines its position using a form of radio waves, the cellular system.  When a mobile device turns on, it typically registers to the nearest base station in its telecommunications system which the mobile device has “located” using radio waves.  It is well known in the art for a mobile device to use sensed Radio Signal Strength Indicators (RSSI) to determine the base station with the strongest signal, and to determine the best sector of that base station.  It is well known in the art to use timing to determine a distance between the mobile device and the base station; and it is well known in the art that identifying a base station sector and a range from the base station determine a “position” of a mobile device, using radio waves as broadly defined in the radar and telecommunications arts.  
Applicants claimed radar has very few of these characteristics in their claimed “radar”: A resource pattern, which could broadly mean a single channel beacon broadcasting on a single frequency, the detection of the frequency is the “indication of resource use pattern”, and a “spatial parameter” which can be any spatial parameter – such as a base station sector.  Examiner notes that so far Applicant has not used more limiting terms such as “detected a radar reflection” (found in Applicant’s specification paragraph 0018 as published) or the “Doppler shift” of a reflected signal (found in Applicant’s specification).  Rather, Examiner notes that Applicant has used broad language which comprise multiple aspects of the communications device taught by Shimizu and Zhang.  
Argument 1: The Applicant states (page 10) “Shimizu does not disclose all the features of amended independent claims 1, 24, 29, and 30.”
Response 1: The Examiner respectfully disagrees.  While primarily disclosing a communications device, Shimizu anticipates each and every claimed limitation of Applicant’s broadly claimed radar.
Argument 2: The Applicant states (page 11) “That is, the Office Action appears to allege that the receiver transmitting a first handshake message in response to receiving the service discovery message discloses "configuring a receiver of the first UE based at least in part on receiving the indication of the resource use pattern," as recited in previously-presented independent claim 1.” 
However, even under such an interpretation-which Applicant does not concede to be correct-Shimizu fails to disclose "configuring a receiver of a radar system of the first UE," as recited in amended independent claim 1.”
Response 2: The Examiner respectfully disagrees.  As stated in the first office action, the first claimed UE (Shimizu’s transmitter 710) clearly receives a discovery message 712.  This discovery message was shown by previous citations to have the necessary control information for a UE to configure its transmitter with codes in reply to the Discovery Message 712 using a First Handshake Message. This style is very well known in the art of telecommunications to control and configure transmitters and receivers to specific time slots and frequencies to avoid interference between other devices  This interpretation is also consistent with Applicant’s paragraph 0058 where an OFDM physical resource signal is used to “exchange resource” information, and where the physical layer channel can carry user data, control information or other signaling.  Applicant’s claimed “radar system”, as described above is reasonably interpreted as two transceivers trading handshaking messages in order to locate each other using radio waves, in other words a “radar” as is understood in the art and limited only by the claim language.  
If applicant wishes to further limit their “radar” to only receiving reflections from an object, then that limitation should be clearly listed in the claims.  As stated in the office action, Shimizu’s messages 712, 714 and 716 clearly form the basis for finding and using resources between radio / radar devices.  Finally, by teaching each and every claimed “radar” limitation, Shimizu’s device is acting in exactly the 
Argument 3: The Applicant states (page 13) “For example, the cited references do not teach or suggest "configuring the receiver to filter out the second radar signal transmitted by the third UE based at least in part on receiving the radar signal transmitted by the second UE," as recited in dependent claim 2.”
Response 3: The Examiner respectfully disagrees.  Shimizu and Zhang “filter” the radio signals using exactly the same filtering mechanism described by Applicant’s specification paragraph 0084 which states “The tuning or filtering may be based on resource use pattern communicated in the indication 425 (e.g., indication 425-a or indication 425-b).” where the 425 signals are described in paragraph 0080 to contain the “resource use pattern” which is further described in paragraph 0077 as using well known wireless communications protocols to convey the resource use patterns such as Wi-Fi™, 3G or 4G.  
Argument 4: The Applicant states (page 13) “Thus, Zhang describes extracting or deriving or obtaining time series channel information from a wireless multipath channel where the time series of channel information include time instances associated with spatial-temporal information over a time period. The Office Action states "that the time sequence is a method of 'filtering' information, or deconflicting information from multiple device inputs." Office Action, p. 27. However, even under such an interpretation which Applicant does not concede to be correct-Zhang fails to teach or suggest "configuring the receiver to filter out the second radar signal transmitted by the third UE based at least in part on receiving the radar signal transmitted by the second UE," as recited in dependent claim 2”
Response 4: The Examiner respectfully disagrees.  Again, citing Applicant’s own specification paragraph 0084, filtering can explicitly be the assignment of resource frequencies and timeslots from above, Zhang and Shimizu describe exactly the type of radar that Applicant has claimed – identifying resources, perhaps using an OFDM signal, which are known to separate radio signals into orthogonal time and frequency responses.  
Argument 5: The Applicant states (page 13) “However, even under such an interpretation which Applicant does not concede to be correct-Zhang fails to teach or suggest "configuring the receiver to filter out the second radar signal transmitted by the third UE based at least in part on receiving the radar signal transmitted by the second UE," as recited in dependent claim 2.
Response 5: The Examiner respectfully disagrees.  The cited quotations describe how multiple devices can timeshare the allotted frequencies in a manner well known in the art described in Applicant’s specification.  
Argument 6: The Applicant states (page 13) “Instead, Zhang discusses radar as it pertains to "breathing monitoring." Zhang ¶ [0099]. Indeed, Zhang makes a distinction between "radar-based breathing monitoring," (Id. ¶ [0099]) and "wireless-sensor based breathing monitoring," (Id. ¶ [0100]) stating that radar-based breathing monitoring and wireless-sensor based breathing monitoring "require design and manufacturing of special devices such as specialized radar devices or sensor network nodes." 
Response 6: The Examiner respectfully disagrees.  Zhang, as stated, has only been cited as a resource teaching how multiple receivers can be employed to locate each other using communications protocols with three or more devices.  So far, Applicant has only claimed that three devices need to locate each other in azimuth as taught by Shimizu, and time share are taught by Zhang.  Each of the two references use routine communications protocols to perform ALL of the claimed radar functions.  
Argument 7: The Applicant states (page 13) “Instead, Zhang discusses radar as it pertains to "breathing monitoring." Zhang ¶ [0099]. Indeed, Zhang makes a distinction between "radar-based breathing monitoring," (Id. ¶ [0099]) and "wireless-sensor based breathing monitoring," (Id. ¶ [0100]) stating that radar-based breathing monitoring and wireless-sensor based breathing monitoring "require design and manufacturing of special devices such as specialized radar devices or sensor network nodes."
Response 7: The Examiner respectfully agrees.  However, the citations Applicant included from Zhang are the problems which Zhang’s disclosure solves by the use of networked, time deconflicted, radar measurements of a human heartbeat, as cited in Zhang’s paragraphs 181, 279 and 152 and which 
Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1, 3 – 6, 16, 18, 20, 21, 24, and 26 – 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu, et al, U. S. Patent Application Publication US 2017/0111122 (“Shimizu”).
Regarding claim 1, Shimizu teaches:
(Currently Amended) A method for wireless communication, comprising: receiving, by a first user equipment (UE) associated with a first vehicle,  (Shimizu, figure 1, paragraph 0037-0039 and 0144-0145, “[0037] FIG. 1B is a block diagram illustrating an example system 100 for implementing millimeter wave communication between communication devices 103a, 103b, 103c. [0038] In some implementations, these entities of the system 100 may be communicatively coupled via a network 105. [0039] In some implementations, the communication devices 103a, 103b, and 103c may communicate with each other directly. [0144] Referring now to FIG. 7, described is an example of a system 700 including a transmitter 705 discovering a device for a millimeter wave communication unit 208 (not pictured) of the transmitter 705. The discovered device may that a system can comprise at least three communication devices (i.e. User Equipment); at least two of the UEs are vehicles that can communicate directly with each other; that the devices can use discovery messages and handshake messages to “join” each other’s network; that the vehicles can be traveling).
an indication of a resource use pattern of a radar signal transmitted by a second UE associated with a second vehicle; (Shimizu, figure 7, paragraph 0150 and 0019-0020, “[0150] The device discovery module 206 of the transmitter 705 may include code and routines configured to transmit a service discovery message 712 via one or more of the following communication methods: DSRC communication; wireless fidelity communication; and cellular communication. The service discovery message 712 may include digital data describing the availability of a millimeter wave communication service. The digital data may describe the millimeter wave communication service. [0019] FIG. 3A is a block diagram illustrating an example of a system including a transmitter performing a beam alignment for a millimeter wave communication unit of the transmitter based on DSRC data included in a DSRC message transmitted by a receiver. [0020] FIG. 3B is a block diagram illustrating an example of a system including a transmitter performing a beam alignment for a millimeter wave communication unit of the transmitter based on sensor data describing a receiver.”; that two devices can initiate and maintain communications using the steps of figure 7 discussed extensively in paragraph 0144-0205; that a transmitter 705 (i.e. the claimed second UE) can broadcast a discovery message (i.e. an indication of a resource use pattern) using any of three broad protocols: dedicated short range communications (DSRC), Wi-Fi™, or cellular; that the discovery message 712 contains information necessary to initiate communications between two devices; as shown in figures 3A and 3B, the two devices can use either radar or DSRC for discovery information (i.e. pattern of a radar signal). At this point the transmitter 705 and receiver 710 (i.e. the claimed first UE) are not “communicating” and receiver 710 is not “configured” to communicate with each other).
configuring a receiver of a radar system of the first UE based at least in part on receiving the indication of the resource use pattern; (Shimizu, paragraph 0155-0159, “[0155] The receiver 710 may receive the service discovery message 712. [0159] In some implementations, the device discovery module 206 of the receiver 710 may include code and routines configured to transmit a message initiating millimeter wave communication with the transmitter 705 of the service discovery message. This message may be referred to as a first handshake message 714. The first handshake message 714 may include digital data describing a request to initiate a millimeter wave communication service.”; that the receiver 710 (i.e. first device) can receive the broadcast discovery message 712; that the message 712 includes code and routines to initiate mmWave communications; that the receiver 710 (i.e. first device) can configure a message, tailored to discovery message 712, to initiate communications with transmitter 705 (i.e. second device); that the tailored message is based on the received discovery message (i.e. based on the indication)).
receiving the radar signal transmitted by the second UE based at least in part on configuring the receiver; and (Shimizu, paragraph 0166, “[0166] In some implementations, the device discovery module 206 of the transmitter 705 may include code and routines configured to transmit a message acknowledging initiation of the millimeter wave communication with the receiver 710. This message may be referred to as a second handshake message 716. The second handshake message 716 may include digital data describing an acknowledgement of the request to initiate a millimeter wave communication service.”; a third message transmitted by transmitter 705 (i.e. second device); the third message is a response to the “first handshake” message to configure a communications channel between devices; the “second handshake” message is based in part on the “first handshake” message, which was based on receipt of the discovery message 712).
determining a spatial parameter about the second UE based at least in part on receiving the radar signal transmitted by the second UE. (Shimizu, paragraph 0167-0170, “[0167] In some implementations, the communication system 191 of the receiver 710 or the communication system 191 of the transmitter 705 may take steps to perform a beam alignment operation 718 as described above with reference to FIG. 3A, 3B, 4 or 5. [0170] In some implementations, the transmitter 705 may record sensor measurements 316 describing one or more of the time, location, speed and bearing for the receiver 710…”; that after completing the handshake communication set-up the two devices can communicate time, location, speed, or beam alignment between the UEs (i.e. each of the beam alignment, location, speed or bearing is “a spatial parameter”)).
Regarding claim 3, Shimizu teaches:
The method of claim 1, further comprising: determining a second spatial parameter for the first UE; and (Shimizu, paragraph 0043 and 0167-0170, “[0043] As illustrated in FIG. 1, the first communication device 103a includes a communication system 191a. [0167] In some implementations, the communication system 191 of the receiver 710 or the communication system 191 of the transmitter 705 may take steps to perform a beam alignment operation 718 as described above with reference to FIG. 3A, 3B, 4 or 5.  [0170] In some implementations, the transmitter 705 may record sensor measurements 316 describing one or more of the time, location, speed and bearing for the receiver 710…”; that each of the devices 103a,b,c has an associated communications system 191a,b,c; that the devices 103a,b,c can each have a transmitter 705 and receiver 710; that the receiver 710 and transmitter 705 can exchange multiple spatial parameters; that at least a first parameter can be “location” and a second parameter can be a “bearing” or “beam alignment” between the two devices
filtering the radar signal using the second spatial parameter, (Shimizu, paragraph 0168, “[0168] For example, if the first handshake message 714 included digital data describing one or more of the time, location, speed and bearing of the receiver 710, then the beam alignment module 204 of the transmitter 705 may perform a beam alignment operation 718 based on this digital data.”; a first handshake message comprises multiple spatial parameters, at least time, location, speed and bearing; that a beam alignment module 204 may perform a beam alignment operation 718 to increase reception of signals between the UEs (i.e. in this case “filtering” has been interpreted as “using specific information in the messages”)).
wherein determining the spatial parameter for the second UE is based at least in part on filtering the radar signal using the second spatial parameter. (Shimizu, figure 5, paragraph 0137-0142, “[0137] Referring now to FIG. 5, an example method 500 for a transmitter 305 to perform a beam alignment operation for a millimeter wave communication unit 208 of the transmitter 305 based on sensor data 283 describing a receiver 310 is described.”; a description of beamforming between two UEs described in detail in paragraphs 137-0142 using the handshaking messages of figure 7 detailed above; the beamforming (i.e. second parameter) has been used to improve detection and communications between the UEs).
Regarding claim 4, Shimizu teaches:
The method of claim 1, further comprising: receiving sync information; and (Shimizu, figure 1 & 2, paragraph 0043 and 0071, “[0043] As illustrated in FIG. 1, the first communication device 103a includes a communication system 191a. [0056] Referring now to FIG. 2A, an example of the communication system 191 is shown in more detail. [0071] The sensor set 216 includes one or more of the following sensors: a camera; a LIDAR sensor; … a clock configured to provide a time or a timestamp;”; that each of the devices 103a,b,c has an associated communications system 191a,b,c; that exemplary communications device 200 comprises item 191 and a clock;
determining a transmit parameter of the radar signal based at least in part on receiving the sync information, (Shimizu, paragraph 0149, “[0149] The transmitter 705 and the receiver 710 each include a communication system 191. The communication system 191 was described above with reference to FIG. 2A, and so, that description will not be repeated here. One or more of the elements 712, 714, 716, 718 and 720 depicted in FIG. 7 may be performed by the device discovery module 206 of the communication systems 191 included in the transmitter 705 and the receiver 710.”; that two devices can “sync” their communications using discovery message, duplex handshaking protocols and beam alignment between devices).
wherein determining the spatial parameter about the second UE is based at least in part on determining the transmit parameter of the radar signal. (Shimizu, paragraph 0167-0170, “[0167] In some implementations, the communication system 191 of the receiver 710 or the communication system 191 of the transmitter 705 may take steps to perform a beam alignment operation 718 as described above with reference to FIG. 3A, 3B, 4 or 5. [0170] In some implementations, the transmitter 705 may record sensor measurements 316 describing one or more of the time, location, speed and bearing for the receiver 710…”; that after completing the handshake communication set-up the two devices can communicate time, location, speed, or beam alignment between the UEs (i.e. each of the beam alignment, location, speed or bearing is “a spatial parameter”)).
Regarding claim 5, Shimizu teaches The method of claim 1, further comprising: transmitting feedback to the second UE based at least in part on determining the spatial parameter of the second UE. (Shimizu, paragraph 0167 and 0142, “[0167] In some implementations, the communication system 191 of the receiver 710 or the communication system 191 of the transmitter 705 may take steps to perform a beam alignment operation 718 as described above with reference to FIG. 3A, 3B, 4 or 5. [0142] If future messages need to be transmitted, the transmitter 305 may update 510 the beam alignment based on estimates of the new position and speed of the receiver 310 as indicated by the previously that two devices can enter into a communications network as described in figure 7; that the two devices can exchange future locations and speeds (i.e. provide feedback) to maintain the quality of the network, which is consistent with Applicant’s specification paragraph 0098).
Regarding claim 6, Shimizu teaches:
The method of claim 1, wherein receiving the indication comprises:  (Shimizu, paragraph 0150, “[0150] The device discovery module 206 of the transmitter 705 may include code and routines configured to transmit a service discovery message 712 via one or more of the following communication methods: DSRC communication; wireless fidelity communication; and cellular communication. The service discovery message 712 may include digital data describing the availability of a millimeter wave communication service. The digital data may describe the millimeter wave communication service.”; that the discovery message 712 has digital data describing the advertised communication service).
receiving a second radar signal that includes the indication, the second radar signal being encoded with information about the resource use pattern of the radar signal transmitted by the second UE. (Shimizu, figure 7, paragraph 0144-0205, “[0150] The device discovery module 206 of the transmitter 705 may include code and routines configured to transmit a service discovery message 712 via one or more of the following communication methods: DSRC communication; wireless fidelity communication; and cellular communication. The service discovery message 712 may include digital data describing the availability of a millimeter wave communication service. The digital data may describe the millimeter wave communication service. [0019] FIG. 3A is a block diagram illustrating an example of a system including a transmitter performing a beam alignment for a millimeter wave communication unit of the transmitter based on DSRC data included in a DSRC message transmitted by a receiver. [0020] FIG. 3B is a block that two devices can initiate and maintain communications using the steps of figure 7 discussed extensively in paragraph 0144-0205; that a transmitter 705 (i.e. the claimed second UE) can broadcast a discovery message (i.e. an indication of a resource use pattern) using any of three broad protocols: dedicated short range communications (DSRC), Wi-Fi™, or cellular; that the discovery message 712 contains information necessary to initiate communications between two devices; as shown in figures 3A and 3B, the two devices can use either radar or DSRC for discovery information (i.e. pattern of a radar signal). In this case, the signal is received wirelessly, or using a “radar signal”).
Regarding claim 16, Shimizu teaches The method of claim 1, further comprising: operating a vehicle associated with the first UE based at least in part on determining the spatial parameter of the second UE. (Shimizu, paragraph 0155-0159, “[0155] The receiver 710 may receive the service discovery message 712. [0159] In some implementations, the device discovery module 206 of the receiver 710 may include code and routines configured to transmit a message initiating millimeter wave communication with the transmitter 705 of the service discovery message. This message may be referred to as a first handshake message 714. The first handshake message 714 may include digital data describing a request to initiate a millimeter wave communication service.”; that the receiver 710 (i.e. first device) can receive the broadcast discovery message 712; that the message 712 includes code and routines to initiate mmWave communications; that the receiver 710 (i.e. first device) can configure a message, tailored to discovery message 712, to initiate communications with transmitter 705 (i.e. second device); that the tailored message is based on the received discovery message (i.e. based on the indication). Note: The examiner looked in Applicant’s specification to determine any limitations regarding the claimed “operate a vehicle”. None was found. In this case, “operating a vehicle” was determined as “operating a vehicle’s” radar device).
Shimizu teaches:
The method of claim 1, further comprising: determining a characteristic of the radar signal based at least in part on receiving the radar signal, (Shimizu, paragraph 0166, “[0166] In some implementations, the device discovery module 206 of the transmitter 705 may include code and routines configured to transmit a message acknowledging initiation of the millimeter wave communication with the receiver 710. This message may be referred to as a second handshake message 716. The second handshake message 716 may include digital data describing an acknowledgement of the request to initiate a millimeter wave communication service.”; a third message transmitted by transmitter 705 (i.e. second device); the third message is a response to the “first handshake” message to configure a communications channel between devices; the “second handshake” message is based in part on the “first handshake” message, which was based on receipt of the discovery message 712; the handshake information comprise a “characteristic of the radar signal” that is communicated by the “indication of a resource pattern” above).
wherein determining the spatial parameter is based at least in part on determining the characteristic. (Shimizu, paragraph 0167-0170, “[0167] In some implementations, the communication system 191 of the receiver 710 or the communication system 191 of the transmitter 705 may take steps to perform a beam alignment operation 718 as described above with reference to FIG. 3A, 3B, 4 or 5. [0170] In some implementations, the transmitter 705 may record sensor measurements 316 describing one or more of the time, location, speed and bearing for the receiver 710…”; that after completing the handshake communication set-up the two devices can communicate time, location, speed, or beam alignment between the UEs (i.e. each of the beam alignment, location, speed or bearing is “a spatial parameter”)).
Regarding claim 20, Shimizu teaches The method of claim 1, wherein the spatial parameter of the second UE comprises a location of the second UE, a speed of the second UE, a direction of travel of the second UE, a velocity of the second UE, or a combination thereof. (Shimizu, paragraph 0167-0170, “[0043] As illustrated in FIG. 1, the first communication device 103a includes a communication system 191a. [0167] In some implementations, the communication system 191 of the receiver 710 or the communication system 191 of the transmitter 705 may take steps to perform a beam alignment operation 718 as described above with reference to FIG. 3A, 3B, 4 or 5. [0170] In some implementations, the transmitter 705 may record sensor measurements 316 describing one or more of the time, location, speed and bearing for the receiver 710…”; that each of the devices 103a,b,c has an associated communications system 191a,b,c; that the devices 103a,b,c can each have a transmitter 705 and receiver 710; that the receiver 710 and transmitter 705 can exchange multiple spatial parameters; that the measurements can comprise at least two of the following: time, location, speed and/or bearing (i.e. a spatial parameter comprising a location, or speed)).
Regarding claim 21, Shimizu teaches The method of claim 1, wherein the resource use pattern comprises information regarding frequency resources for use by the second UE to transmit the radar signal, time resources for use by the second UE to transmit the radar signal, a direction of transmission of the radar signal transmitted by the second UE, or a combination thereof. (Shimizu, paragraph 0150-0154 and 0107, “[0150] The device discovery module 206 of the transmitter 705 may include code and routines configured to transmit a service discovery message 712 via one or more of the following communication methods: DSRC communication; wireless fidelity communication; and cellular communication. The service discovery message 712 may include digital data describing the availability of a millimeter wave communication service. The digital data may describe the millimeter wave communication service. [0154] The device discovery module 206 may continue to cycle through these communication methods until a first handshake message 714 is received. For example, the device discovery module 206 may transmit a service discovery message using a different communication method at a regular interval set from 1 millisecond to 1 minute. [0107] For example, the communication system 191 of the receiver 310 may support one or more of the following wireless communication types: millimeter wave communication; DSRC; wireless fidelity, Bluetooth™; cellular (e.g., 3G, 4G, LTE, LTE Advanced, 5G, etc.); and any derivative thereof”; that advertising device (i.e. the claimed second device) may cycle through DSRC, mmWave and multiple protocols (3G, 4G, LTE, Wi-Fi™, etc.) to establish communications with a receiving device (i.e. the claimed first device)).
Regarding claim 24, Shimizu teaches:
(Currently Amended) An apparatus for wireless communication, comprising: …  to: receive, by a first user equipment (UE) associated with a first vehicle,  (Shimizu, figure 1, paragraph 0037-0039 and 0144-0145, “[0037] FIG. 1B is a block diagram illustrating an example system 100 for implementing millimeter wave communication between communication devices 103a, 103b, 103c. [0038] In some implementations, these entities of the system 100 may be communicatively coupled via a network 105. [0039] In some implementations, the communication devices 103a, 103b, and 103c may communicate with each other directly. [0144] Referring now to FIG. 7, described is an example of a system 700 including a transmitter 705 discovering a device for a millimeter wave communication unit 208 (not pictured) of the transmitter 705. The discovered device may be a receiver 710. The transmitter 705 may be a communication device 103. The receiver 710 may be a communication device 103. [0145] In some implementations, one or more of the transmitter 705 and the receiver 710 may include a vehicle that is traveling at a speed greater than 5.7 miles per hour.”; that a system can comprise at least three communication devices (i.e. User Equipment); at least two of the UEs are vehicles that can communicate directly with each other; that the devices can use discovery messages and handshake messages to “join” each other’s network; that the vehicles can be traveling).
a processor, memory in electronic communication with the processor, the memory and the processor configured to cause the apparatus (Shimizu, paragraph 0043 and 0076, “[0043] The first communication device 103a may be a computing device that includes a memory and a processor, for example, a server, a laptop computer, a desktop computer, a tablet computer, a mobile telephone, [0076] The memory 227 stores that a system can comprise a processor, memory and instructions that can be executed by the processor).
an indication of a resource use pattern of a radar signal transmitted by a second UE associated with a second vehicle; (Shimizu, figure 7, paragraph 0150 and 0019-0020, “[0150] The device discovery module 206 of the transmitter 705 may include code and routines configured to transmit a service discovery message 712 via one or more of the following communication methods: DSRC communication; wireless fidelity communication; and cellular communication. The service discovery message 712 may include digital data describing the availability of a millimeter wave communication service. The digital data may describe the millimeter wave communication service. [0019] FIG. 3A is a block diagram illustrating an example of a system including a transmitter performing a beam alignment for a millimeter wave communication unit of the transmitter based on DSRC data included in a DSRC message transmitted by a receiver. [0020] FIG. 3B is a block diagram illustrating an example of a system including a transmitter performing a beam alignment for a millimeter wave communication unit of the transmitter based on sensor data describing a receiver.”; that two devices can initiate and maintain communications using the steps of figure 7 discussed extensively in paragraph 0144-0205; that a transmitter 705 (i.e. the claimed second UE) can broadcast a discovery message (i.e. an indication of a resource use pattern) using any of three broad protocols: dedicated short range communications (DSRC), Wi-Fi™, or cellular; that the discovery message 712 contains information necessary to initiate communications between two devices; as shown in figures 3A and 3B, the two devices can use either radar or DSRC for discovery information (i.e. pattern of a radar signal). At this point the transmitter 705 and receiver 710 (i.e. the claimed first UE) are not “communicating” and receiver 710 is not “configured” to communicate with each other).
configure a receiver of a radar system of the first UE based at least in part on receiving the indication of the resource use pattern; (Shimizu, paragraph 0155-0159, “[0155] The receiver 710 may receive the service discovery message 712. [0159] In that the receiver 710 (i.e. first device) can receive the broadcast discovery message 712; that the message 712 includes code and routines to initiate mmWave communications; that the receiver 710 (i.e. first device) can configure a message, tailored to discovery message 712, to initiate communications with transmitter 705 (i.e. second device); that the tailored message is based on the received discovery message (i.e. based on the indication)).
receive the radar signal transmitted by the second UE based at least in part on configuring the receiver, and (Shimizu, paragraph 0166, “[0166] In some implementations, the device discovery module 206 of the transmitter 705 may include code and routines configured to transmit a message acknowledging initiation of the millimeter wave communication with the receiver 710. This message may be referred to as a second handshake message 716. The second handshake message 716 may include digital data describing an acknowledgement of the request to initiate a millimeter wave communication service.”; a third message transmitted by transmitter 705 (i.e. second device); the third message is a response to the “first handshake” message to configure a communications channel between devices; the “second handshake” message is based in part on the “first handshake” message, which was based on receipt of the discovery message 712).
determine a spatial parameter about the second UE based at least in part on receiving the radar signal transmitted by the second UE. (Shimizu, paragraph 0167-0170, “[0167] In some implementations, the communication system 191 of the receiver 710 or the communication system 191 of the transmitter 705 may take steps to perform a beam alignment operation 718 as described above with reference to FIG. 3A, 3B, 4 or 5. that after completing the handshake communication set-up the two devices can communicate time, location, speed, or beam alignment between the UEs (i.e. each of the beam alignment, location, speed or bearing is “a spatial parameter”)).
Regarding claim 26, Shimizu teaches:
The apparatus of claim 24, wherein the processor and the memory are further configured to cause the apparatus to: determine a second spatial parameter for the first UE; and (Shimizu, paragraph 0043 and 0167-0170, “[0043] As illustrated in FIG. 1, the first communication device 103a includes a communication system 191a. [0167] In some implementations, the communication system 191 of the receiver 710 or the communication system 191 of the transmitter 705 may take steps to perform a beam alignment operation 718 as described above with reference to FIG. 3A, 3B, 4 or 5.  [0170] In some implementations, the transmitter 705 may record sensor measurements 316 describing one or more of the time, location, speed and bearing for the receiver 710…”; that each of the devices 103a,b,c has an associated communications system 191a,b,c; that the devices 103a,b,c can each have a transmitter 705 and receiver 710; that the receiver 710 and transmitter 705 can exchange multiple spatial parameters; that at least a first parameter can be “location” and a second parameter can be a “bearing” or “beam alignment” between the two devices).
filter the radar signal using the second spatial parameter, (Shimizu, paragraph 0168, “[0168] For example, if the first handshake message 714 included digital data describing one or more of the time, location, speed and bearing of the receiver 710, then the beam alignment module 204 of the transmitter 705 may perform a beam alignment operation 718 based on this digital data.”; a first handshake message comprises multiple spatial parameters, at least time, location, speed and bearing; that a beam alignment module 204 may perform a beam alignment operation 718 to increase reception of signals between the UEs (i.e. in this case “filtering” has been interpreted as “using specific information in the messages”)).
wherein determining the spatial parameter for the second UE is based at least in part on filtering the radar signal using the second spatial parameter. (Shimizu, figure 5, paragraph 0137-0142, “[0137] Referring now to FIG. 5, an example method 500 for a transmitter 305 to perform a beam alignment operation for a millimeter wave communication unit 208 of the transmitter 305 based on sensor data 283 describing a receiver 310 is described.”; a description of beamforming between two UEs described in detail in paragraphs 137-0142 using the handshaking messages of figure 7 detailed above; the beamforming (i.e. second parameter) has been used to improve detection and communications between the UEs).
Regarding claim 27, Shimizu teaches:
The apparatus of claim 24, wherein the processor and the memory are further configured to cause the apparatus to: receive sync information; and (Shimizu, figure 1 & 2, paragraph 0043 and 0071, “[0043] As illustrated in FIG. 1, the first communication device 103a includes a communication system 191a. [0056] Referring now to FIG. 2A, an example of the communication system 191 is shown in more detail. [0071] The sensor set 216 includes one or more of the following sensors: a camera; a LIDAR sensor; … a clock configured to provide a time or a timestamp;”; that each of the devices 103a,b,c has an associated communications system 191a,b,c; that exemplary communications device 200 comprises item 191 and a clock;).
determine a transmit parameter of the radar signal based at least in part on receiving the sync information, (Shimizu, paragraph 0149, “[0149] The transmitter 705 and the receiver 710 each include a communication system 191. The communication system 191 was described above with reference to FIG. 2A, and so, that description will not be repeated here. One or more of the elements 712, 714, 716, 718 and 720 depicted in FIG. 7 may be performed by the device discovery module 206 of the communication that two devices can “sync” their communications using discovery message, duplex handshaking protocols and beam alignment between devices).
wherein determining the spatial parameter about the second UE is based at least in part on determining the transmit parameter of the radar signal. (Shimizu, paragraph 0167-0170, “[0167] In some implementations, the communication system 191 of the receiver 710 or the communication system 191 of the transmitter 705 may take steps to perform a beam alignment operation 718 as described above with reference to FIG. 3A, 3B, 4 or 5. [0170] In some implementations, the transmitter 705 may record sensor measurements 316 describing one or more of the time, location, speed and bearing for the receiver 710…”; that after completing the handshake communication set-up the two devices can communicate time, location, speed, or beam alignment between the UEs (i.e. each of the beam alignment, location, speed or bearing is “a spatial parameter”)).
Regarding claim 28, Shimizu teaches The apparatus of claim 24, wherein the processor and the memory are further configured to cause the apparatus to: transmit feedback to the second UE based at least in part on determining the spatial parameter of the second UE. (Shimizu, paragraph 0167 and 0142, “[0167] In some implementations, the communication system 191 of the receiver 710 or the communication system 191 of the transmitter 705 may take steps to perform a beam alignment operation 718 as described above with reference to FIG. 3A, 3B, 4 or 5. [0142] If future messages need to be transmitted, the transmitter 305 may update 510 the beam alignment based on estimates of the new position and speed of the receiver 310 as indicated by the previously captured sensor data 283 ( or, optionally, new sensor data 283 may be captured described the new location, speed or bearing of the receiver 310).”; that two devices can enter into a communications network as described in figure 7; that the two devices can exchange future locations and speeds (i.e. provide feedback) to maintain the quality of the network, which is consistent with Applicant’s specification paragraph 0098).
Shimizu teaches:
(Currently Amended) An apparatus for wireless communication, comprising: means for receiving, by a first user equipment (UE) associated with a first vehicle,  (Shimizu, figure 1, paragraph 0037-0039 and 0144-0145, “[0037] FIG. 1B is a block diagram illustrating an example system 100 for implementing millimeter wave communication between communication devices 103a, 103b, 103c. [0038] In some implementations, these entities of the system 100 may be communicatively coupled via a network 105. [0039] In some implementations, the communication devices 103a, 103b, and 103c may communicate with each other directly. [0144] Referring now to FIG. 7, described is an example of a system 700 including a transmitter 705 discovering a device for a millimeter wave communication unit 208 (not pictured) of the transmitter 705. The discovered device may be a receiver 710. The transmitter 705 may be a communication device 103. The receiver 710 may be a communication device 103. [0145] In some implementations, one or more of the transmitter 705 and the receiver 710 may include a vehicle that is traveling at a speed greater than 5.7 miles per hour.”; that a system can comprise at least three communication devices (i.e. User Equipment); at least two of the UEs are vehicles that can communicate directly with each other; that the devices can use discovery messages and handshake messages to “join” each other’s network; that the vehicles can be traveling).
an indication of a resource use pattern of a radar signal transmitted by a second UE associated with a second vehicle; (Shimizu, figure 7, paragraph 0150 and 0019-0020, “[0150] The device discovery module 206 of the transmitter 705 may include code and routines configured to transmit a service discovery message 712 via one or more of the following communication methods: DSRC communication; wireless fidelity communication; and cellular communication. The service discovery message 712 may include digital data describing the availability of a millimeter wave communication service. The digital data may describe the millimeter wave communication service. [0019] FIG. 3A is a block diagram illustrating an example of a system including a transmitter performing that two devices can initiate and maintain communications using the steps of figure 7 discussed extensively in paragraph 0144-0205; that a transmitter 705 (i.e. the claimed second UE) can broadcast a discovery message (i.e. an indication of a resource use pattern) using any of three broad protocols: dedicated short range communications (DSRC), Wi-Fi™, or cellular; that the discovery message 712 contains information necessary to initiate communications between two devices; as shown in figures 3A and 3B, the two devices can use either radar or DSRC for discovery information (i.e. pattern of a radar signal). At this point the transmitter 705 and receiver 710 (i.e. the claimed first UE) are not “communicating” and receiver 710 is not “configured” to communicate with each other).
means for configuring a receiver of a radar system of the first UE based at least in part on receiving the indication of the resource use pattern; (Shimizu, paragraph 0155-0159, “[0155] The receiver 710 may receive the service discovery message 712. [0159] In some implementations, the device discovery module 206 of the receiver 710 may include code and routines configured to transmit a message initiating millimeter wave communication with the transmitter 705 of the service discovery message. This message may be referred to as a first handshake message 714. The first handshake message 714 may include digital data describing a request to initiate a millimeter wave communication service.”; that the receiver 710 (i.e. first device) can receive the broadcast discovery message 712; that the message 712 includes code and routines to initiate mmWave communications; that the receiver 710 (i.e. first device) can configure a message, tailored to discovery message 712, to initiate communications with transmitter 705 (i.e. second device); that the tailored message is based on the received discovery message (i.e. based on the indication)
means for receiving the radar signal transmitted by the second UE based at least in part on configuring the receiver; and (Shimizu, paragraph 0166, “[0166] In some implementations, the device discovery module 206 of the transmitter 705 may include code and routines configured to transmit a message acknowledging initiation of the millimeter wave communication with the receiver 710. This message may be referred to as a second handshake message 716. The second handshake message 716 may include digital data describing an acknowledgement of the request to initiate a millimeter wave communication service.”; a third message transmitted by transmitter 705 (i.e. second device); the third message is a response to the “first handshake” message to configure a communications channel between devices; the “second handshake” message is based in part on the “first handshake” message, which was based on receipt of the discovery message 712).
means for determining a spatial parameter about the second UE based at least in part on receiving the radar signal transmitted by the second UE. (Shimizu, paragraph 0167-0170, “[0167] In some implementations, the communication system 191 of the receiver 710 or the communication system 191 of the transmitter 705 may take steps to perform a beam alignment operation 718 as described above with reference to FIG. 3A, 3B, 4 or 5. [0170] In some implementations, the transmitter 705 may record sensor measurements 316 describing one or more of the time, location, speed and bearing for the receiver 710…”; that after completing the handshake communication set-up the two devices can communicate time, location, speed, or beam alignment between the UEs (i.e. each of the beam alignment, location, speed or bearing is “a spatial parameter”)).
Regarding claim 30, Shimizu teaches:
(Currently Amended) A non-transitory computer-readable medium storing code for wireless communication, the code comprising instructions executable by a processor to:  (Shimizu, paragraph 0239, “[0239] The present implementations of the a computer readable medium stored on a non-transitory disk).
receive, by a first user equipment (UE) associated with a first vehicle,  (Shimizu, figure 1, paragraph 0037-0039 and 0144-0145, “[0037] FIG. 1B is a block diagram illustrating an example system 100 for implementing millimeter wave communication between communication devices 103a, 103b, 103c. [0038] In some implementations, these entities of the system 100 may be communicatively coupled via a network 105. [0039] In some implementations, the communication devices 103a, 103b, and 103c may communicate with each other directly. [0144] Referring now to FIG. 7, described is an example of a system 700 including a transmitter 705 discovering a device for a millimeter wave communication unit 208 (not pictured) of the transmitter 705. The discovered device may be a receiver 710. The transmitter 705 may be a communication device 103. The receiver 710 may be a communication device 103. [0145] In some implementations, one or more of the transmitter 705 and the receiver 710 may include a vehicle that is traveling at a speed greater than 5.7 miles per hour.”; that a system can comprise at least three communication devices (i.e. User Equipment); at least two of the UEs are vehicles that can communicate directly with each other; that the devices can use discovery messages and handshake messages to “join” each other’s network; that the vehicles can be traveling).
an indication of a resource use pattern of a radar signal transmitted by a second UE associated with a second vehicle; (Shimizu, figure 7, paragraph 0150 and 0019-0020, “[0150] The device discovery module 206 of the transmitter 705 may include code and routines configured to transmit a service discovery message 712 via one or more of the following communication methods: DSRC communication; wireless fidelity communication; and cellular communication. The service discovery message 712 may include digital data describing the availability of a millimeter wave communication service. that two devices can initiate and maintain communications using the steps of figure 7 discussed extensively in paragraph 0144-0205; that a transmitter 705 (i.e. the claimed second UE) can broadcast a discovery message (i.e. an indication of a resource use pattern) using any of three broad protocols: dedicated short range communications (DSRC), Wi-Fi™, or cellular; that the discovery message 712 contains information necessary to initiate communications between two devices; as shown in figures 3A and 3B, the two devices can use either radar or DSRC for discovery information (i.e. pattern of a radar signal). At this point the transmitter 705 and receiver 710 (i.e. the claimed first UE) are not “communicating” and receiver 710 is not “configured” to communicate with each other).
configure a receiver of a radar system of the first UE based at least in part on receiving the indication of the resource use pattern; (Shimizu, paragraph 0155-0159, “[0155] The receiver 710 may receive the service discovery message 712. [0159] In some implementations, the device discovery module 206 of the receiver 710 may include code and routines configured to transmit a message initiating millimeter wave communication with the transmitter 705 of the service discovery message. This message may be referred to as a first handshake message 714. The first handshake message 714 may include digital data describing a request to initiate a millimeter wave communication service.”; that the receiver 710 (i.e. first device) can receive the broadcast discovery message 712; that the message 712 includes code and routines to initiate mmWave communications; that the receiver 710 (i.e. first device) can configure a message, tailored to discovery message 712, to initiate communications with transmitter 705 (i.e. second device); that the tailored message is based on the received discovery message (i.e. based on the indication)).
receive the radar signal transmitted by the second UE based at least in part on configuring the receiver; and (Shimizu, paragraph 0166, “[0166] In some implementations, the device discovery module 206 of the transmitter 705 may include code and routines configured to transmit a message acknowledging initiation of the millimeter wave communication with the receiver 710. This message may be referred to as a second handshake message 716. The second handshake message 716 may include digital data describing an acknowledgement of the request to initiate a millimeter wave communication service.”; a third message transmitted by transmitter 705 (i.e. second device); the third message is a response to the “first handshake” message to configure a communications channel between devices; the “second handshake” message is based in part on the “first handshake” message, which was based on receipt of the discovery message 712).
determine a spatial parameter about the second UE based at least in part on 11 receiving the radar signal transmitted by the second UE. (Shimizu, paragraph 0167-0170, “[0167] In some implementations, the communication system 191 of the receiver 710 or the communication system 191 of the transmitter 705 may take steps to perform a beam alignment operation 718 as described above with reference to FIG. 3A, 3B, 4 or 5. [0170] In some implementations, the transmitter 705 may record sensor measurements 316 describing one or more of the time, location, speed and bearing for the receiver 710…”; that after completing the handshake communication set-up the two devices can communicate time, location, speed, or beam alignment between the UEs (i.e. each of the beam alignment, location, speed or bearing is “a spatial parameter”)).
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 2, 7, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Zhang, et al, U. S. Patent Application Publication 2018/0183650 (“Zhang”).
Regarding claim 2, Shimizu teaches the method of claim 1.
Shimizu teaches further comprising: receiving, by the first UE, a second indication of a second resource use pattern of a second radar signal transmitted by a third UE associated with a third vehicle; and (Shimizu, figure 1B, paragraph 0037-0039, “[0037] FIG. 1B is a block diagram illustrating an example system 100 for implementing millimeter wave communication between communication devices 103a, 103b, 103c.  [0039] In some implementations, the communication devices 103a, 103b, and 103c may communicate with each other directly. The first communication device 103a may be communicatively coupled to the second communication device 103b via a signal line 118. The first communication device 103a may be communicatively coupled to the third communication device 103c via a signal line 102. Accordingly, the signal lines 102, 118, and 120 may represent various types of communication between the communications devices 103. [0051] For example, the first, second, and third communication devices 103a, 103b, and 103c may be onboard communication devices installed in vehicles.”; that three devices can communicate with each other on separate networks 102, 118 and 120 using various types of protocols; that all three devices can be installed in vehicles. Note: A second channel using the same message protocol can be considered a “second resource use pattern”).
Shimizu does not explicitly teach configuring the receiver to filter out the second radar signal transmitted by the third UE based at least in part on receiving the radar signal transmitted by the second UE..
Zhang teaches configuring the receiver to filter out the second radar signal transmitted by the third UE based at least in part on receiving the radar signal transmitted by the second UE. (Zhang, figure 1, paragraph 0181, 0279 and 0152, “[0181] The local device (e.g. 106A, 106B, 108, 109, 113A, 113B, 400, 402, 404) may be: a smart phone, … a smart vehicle. [0279] The wireless transmitter ( e.g. 108) and/or the wireless receiver (e.g. 109) may be embedded in a portable device (e.g. the module 106A and/or 106B, or a device with the module 106A and/or 106B, 108, 109, 113A, 113B, 400, 402, 404) that may move with the object… The portable device (e.g. 106A, 106B, 108, 109, 113A, 113B, 400, 402, 404) may be a WiFi hotspot, an access point, [0152] In one embodiment, a method/device/system of an object tracking system includes obtaining one or more time series of channel information (CI, e.g. 111A, 111B of FIG. 1) of a wireless multipath channel (e.g. 144 of FIG. 1) … The one or more time series of channel information (e.g. 300, 111A, 111B) is extracted/derived/obtained from a wireless signal (e.g. 140 of FIG. 1) transmitted between a Type 1 heterogeneous wireless device … at a first position … and a Type 2 heterogeneous wireless device … at a second position … in the venue”; that three devices can communicate with each other in a time sequence; that at least one of the devices may perform as an access point (which can assign different timeslots and frequency slots to different UEs); that the time sequences is a method of “filtering” information, or deconflicting information from multiple device inputs. Note: an Access Point’s functions of decoding multiple protocols (3G, 4G, Wi-Fi, etc.) and decoding multiple channels within those protocols has been “defined” in accordance with Krishnaswamy, et al, U.S. Patent Application Publication 2010/0246506).
In view of the teachings of Zhang it would have been obvious for a person of ordinary skill in the art to apply the teachings of Zhang to Shimizu at the time the application was filed in order to track and monitor objects in a rich scattering environment using different types of wireless devices and different radio channels (see paragraph 0105).
Shimizu teaches the method of claim 6.
Shimizu does not explicitly teach:
wherein the second radar signal comprises radar timing information,
the indication of the resource use pattern, and
information associated with the resource use pattern..
Zhang teaches:
wherein the second radar signal comprises radar timing information, (Zhang, paragraph 0255, “[0255] Each channel information may be associated with a time stamp, at least one first antenna of a Type 1 device, an ID of the Type 1 device, at least one second antenna of a Type 2 device, at ID of the Type 2 device, an SSID, a MAC address, an internet protocol (IP) address, a venue, a spatial location, a geo-tag, an environmental information, a frequency, a frequency band, a frequency channel, a WiFi frequency channel,…”; that each channel can be uniquely identified).
the indication of the resource use pattern, and (Zhang, figure 1, paragraph 0138,, “[0138] FIG. 3 is a diagram showing a time period associated with at least one time instance used to determine an initial time (e.g. 116) and with at least one associated channel information (e.g. 111A, 111B) used to determine an initial position, according to one embodiment of the present teaching. [0152] The one or more time series of channel information (e.g. 300, 111A, 111B) is extracted/derived/obtained from a wireless signal (e.g. 140 of FIG. 1) transmitted between a Type 1 heterogeneous wireless device (e.g. 106A, 106B, 108, 109, 113A, 113B of FIG. 1) at a first position (e.g. 114, 115B, 115A, 117, 119, 406,408, 410, 414) in a venue (e.g. 142 of FIG. 1) and a Type 2 heterogeneous wireless device (e.g. 106A, 106B, 108, 109, 113A, 113B of FIG. 1) at a second position (e.g. 114, 115B, 115A, 117, 119, 406, 408, 410, 414) in the venue (e.g. 142) through the wireless multipath channel ( e.g. 144). [0160] There may be multiple Type 1 heterogeneous wireless devices interacting with the same Type 2 heterogeneous wireless device, and/or there may be multiple Type 2 heterogeneous wireless devices interacting with the same Type 1 heterogeneous wireless device. The multiple Type 1 that at least three devices can operate in a synchronized manner; that they can transmit and receive information; that the channels can operate using at least the Wi-Fi™, Bluetooth, and 4G protocols, all of which allow an access point to coordinate communications between nodes).
information associated with the resource use pattern. (Zhang, paragraph 0152-0153, “[0152] The method/device/system also determines a spatial-temporal information (e.g. location, speed, velocity, acceleration, a periodic motion, a time trend, a transient motion, a period, a characteristic, etc.) of the object (e.g. 112) based on the at least one time series of channel information (e.g. 300, 111A, 111B), a time parameter associated with the current movement (e.g. 120), and/or a past spatial-temporal information of the object (e.g. 112). [0153] The spatial-temporal information may include a location, a location tag, a location label, a starting location, an ending location,…”; that the information created can be associated with the aforementioned channel information to determine position and travel of objects).
In view of the teachings of Zhang it would have been obvious for a person of ordinary skill in the art to apply the teachings of Zhang to Shimizu at the time the application was filed in order to track and monitor objects in a rich scattering environment using different types of wireless devices and different radio channels (see paragraph 0105).
Regarding claim 25, Shimizu teaches the apparatus of claim 24.
Shimizu teaches wherein the processor and the memory are further configured to cause the apparatus to: receive, by the first UE, a second indication of a second resource use pattern of a second radar signal transmitted by a third UE associated with a third vehicle; and (Shimizu, figure 1B, paragraph 0037-0039, “[0037] FIG. 1B is a block diagram illustrating an example system 100 for implementing millimeter wave communication between communication devices 103a, 103b, 103c.  [0039] In some implementations, the communication devices 103a, 103b, and 103c may communicate with each other directly. The first communication device 103a may be communicatively coupled to the second that three devices can communicate with each other on separate networks 102, 118 and 120 using various types of protocols; that all three devices can be installed in vehicles. Note: A second channel using the same message protocol can be considered a “second resource use pattern”).
Shimizu does not explicitly teach configure the receiver to filter out the second radar signal transmitted by the third UE based at least in part on receiving the radar signal transmitted by the second UE..
Zhang teaches configure the receiver to filter out the second radar signal transmitted by the third UE based at least in part on receiving the radar signal transmitted by the second UE. (Zhang, figure 1, paragraph 0181, 0279 and 0152, “[0181] The local device (e.g. 106A, 106B, 108, 109, 113A, 113B, 400, 402, 404) may be: a smart phone, … a smart vehicle. [0279] The wireless transmitter ( e.g. 108) and/or the wireless receiver (e.g. 109) may be embedded in a portable device (e.g. the module 106A and/or 106B, or a device with the module 106A and/or 106B, 108, 109, 113A, 113B, 400, 402, 404) that may move with the object… The portable device (e.g. 106A, 106B, 108, 109, 113A, 113B, 400, 402, 404) may be a WiFi hotspot, an access point, [0152] In one embodiment, a method/device/system of an object tracking system includes obtaining one or more time series of channel information (CI, e.g. 111A, 111B of FIG. 1) of a wireless multipath channel (e.g. 144 of FIG. 1) … The one or more time series of channel information (e.g. 300, 111A, 111B) is extracted/derived/obtained from a wireless signal (e.g. 140 of FIG. 1) transmitted between a Type 1 heterogeneous wireless device … at a first position … and a Type 2 heterogeneous wireless device … at a second position … in the venue”; that three devices can communicate with each other in a time sequence; that at least one of the devices may perform as an access point (which can assign different timeslots and frequency slots to different UEs); that the time sequences is a method of “filtering” information, or deconflicting information from multiple device inputs. Note: an Access Point’s functions of decoding multiple protocols (3G, 4G, Wi-Fi, etc.) and decoding multiple channels within those protocols has been “defined” in accordance with Krishnaswamy, et al, U.S. Patent Application Publication 2010/0246506).
In view of the teachings of Zhang it would have been obvious for a person of ordinary skill in the art to apply the teachings of Zhang to Shimizu at the time the application was filed in order to track and monitor objects in a rich scattering environment using different types of wireless devices and different radio channels (see paragraph 0105).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Krishnaswamy, et al, U. S. Patent Application Publication 2010/0246506 (“Krishnaswamy”).
Regarding claim 8, Shimizu teaches the method of claim 1.
Shimizu does not explicitly teach:
wherein receiving the indication comprises: 
receiving a signal that includes the indication, the signal being communicated using a different radio frequency spectrum band than the radar signal..
Krishnaswamy teaches:
wherein receiving the indication comprises:  (Krishnaswamy, paragraph 0093, “As such, in some aspects, due to the possibility of dynamic unavailability of whitespace WWAN channels, the present apparatus and methods may provide control channels for WWAN communication in a non-whitespace WWAN.”; that control signals in a whitespace and non-whitespace WWAN (Wireless Wide Area Network), such as Shimizu’s discovery message, used by an access point described above, can exist in one channel; that the response to a discovery message can be used to control access to a second spectrum band for other uses, such as data transfer).
receiving a signal that includes the indication, the signal being communicated using a different radio frequency spectrum band than the radar signal. (Krishnaswamy, paragraph 0093, “As such, in some aspects, due to the possibility of dynamic unavailability of whitespace WWAN channels, the present apparatus and that control signals in a whitespace and non-whitespace WWAN (Wireless Wide Area Network), such as Shimizu’s discovery message, used by an access point described above, can exist in one channel; that the response to a discovery message can be used to control access to a second spectrum band for other uses, such as data transfer).
In view of the teachings of Krishnaswamy it would have been obvious for a person of ordinary skill in the art to apply the teachings of Krishnaswamy to Shimizu at the time the application was filed in order to teach how communicating access points and mobile devices can communicate on NWS, WS in a WWAN.
Regarding claim 9, Shimizu, as modified by Krishnaswamy, teaches the method of claim 8.
Shimizu further teaches wherein the signal is modulated using a Wi-Fi radio access technology (RAT), a Bluetooth RAT, a 3G RAT, a 4G RAT, a 5G RAT, a Zigbee RAT, a dedicated short range communications (DSRC) RAT, a vehicle-to-everything (V2X) RAT,  (Shimizu, paragraph 0038, “[0038] In some implementations, these entities of the system 100 may be communicatively coupled via a network 105. … Each of the signal lines 104, 106, 108, and 110 may represent a wired connection or a wireless connection ( e.g., millimeter wave communication, dedicated short range communication (DSRC), wireless fidelity (WiFi), cellular (e.g., 3G, 4G, LTE, etc.), Bluetooth®, etc.) between devices and the network or devices and other devices.”; that a radar can use any desired protocol; that these protocols are frequency independent, that is, the carrier frequency can be in any spectrum and the modulation of that frequency along with its network control signals are tied to that carrier frequency).
Krishnaswamy teaches or a combination thereof. (Krishnaswamy, paragraph 0058, “For example, network infrastructure 50 may include, but is not limited to, network components corresponding to one or any combination of a 3G network, a Long Term Evolution (LTE) technology network, a 4G network, etc.”; that different networks on the same or different frequencies can use one or multiple combinations of signal modulation. See also paragraph 0064).
Krishnaswamy it would have been obvious for a person of ordinary skill in the art to apply the teachings of Krishnaswamy to Shimizu at the time the application was filed in order to teach how communicating access points and mobile devices can communicate on NWS, WS in a WWAN.
Claims 10 – 13, 15, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Shimizu, et al, U. S. Patent Application Publication 2019/0238658 (“Shimizu-2”).
Regarding claim 10, Shimizu teaches the method of claim 1.
Shimizu teaches wherein the radar signal received from the second UE has been reflected off of a stationary obstacle, (Shimizu, paragraph 0151, “For example, the transmitter 705 may be offering to provide one or more high definition three dimensional maps or local sensor information to a receiver 710 via millimeter wave communication.”; that a vehicle can transfer local sensor information and/or 3D maps of an area).
Shimizu does not explicitly teach wherein determining the spatial parameter about the second UE is based at least in part on the radar signal being reflected off of the stationary obstacle..
Shimizu-2 teaches wherein determining the spatial parameter about the second UE is based at least in part on the radar signal being reflected off of the stationary obstacle. (Shimizu-2, figure 5, paragraph 0102, “[0102] The first vehicle 121 also includes onboard sensors 515 and determines sensor data 157 from the onboard sensors 515. For example, the sensor data 157 may include information about objects in the environment and the reflectivity of each of the objects. FIG. 5 illustrates the signals from the onboard sensors 515 with dashed lines to show how the onboard sensors detect the distance between the first vehicle 121 and the blocker 510; and the first vehicle 121 and the reflector 520.”; that a radar can bounce a reflective signal of a stationary reflector 520 to determine the distance between two vehicles when a direct LOS is blocked).
In view of the teachings of Shimizu-2 it would have been obvious for a person of ordinary skill in the art to apply the teachings of Shimizu-2 to Shimizu at the time the application was filed in order to Shimizu’s earlier teachings of 2017 with Shimizu’s later teaching of 2019 before the effective filing date of the claimed invention in order to combine Shimizu’s elements of LOS radar detection and NLOS radar communications between vehicles.  The NLOS and LOS elements merely perform the same functions as they perform separately and being no more “than the predictable use of prior art elements according to their established functions” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007))..
Regarding claim 11, Shimizu, as modified by Shimizu-2, teaches the method of claim 10.
Shimizu-2 further teaches:
further comprising: identifying a location of the stationary obstacle, (Shimizu-2, figure 7, paragraph 0035 and 0112-0116, “[0035] The sensor data 157 may describe the surrounding of the vehicle such that the beam alignment application 199 can use the sensor data 157 to create a map of the objects surrounding the vehicles. [0112] Referring now to FIG. 7, depicted is a method 700 for performing beam alignment between a first vehicle 121 and a second vehicle 123. [0114] At step 704, sensor data 157 is determined. The sensor data 157 may be determined from the sensor set 150 of the first vehicle 121 and/or a wireless message. [0115] At step 706, a NLOS path is determined based on the vehicle data 155 and the sensor data 157 so that the NLOS path avoids a potential blockage.”; a method of compiling sensor data 157 which includes map data to create a map of the surrounding area; that the sensor data 157 can be common between two vehicles, transmitted by a ground station, and fuzed with onboard sensors to improve the communications (see step 714)).
wherein determining the spatial parameter about the second UE is based at least in part on identifying the location of the stationary obstacle. (Shimizu-2, paragraph 0116, “[0116] If the NLOS path is predicted to succeed, at step 710, beam alignment is performed between the first vehicle 121 and the second vehicle 123 based on the NLOS that two radars use beam alignment (i.e. a spatial parameter) to communicate data between them).
In view of the teachings of Shimizu-2 it would have been obvious for a person of ordinary skill in the art to apply the teachings of Shimizu-2 to Shimizu at the time the application was filed in order to communicate radar data and communications between two vehicles whether line of sight or non-line of sight scenario (see paragraph 0005).  Accordingly, it would have been obvious to a person have ordinary skill in the art to combine the teachings of Shimizu’s earlier teachings of 2017 with Shimizu’s later teaching of 2019 before the effective filing date of the claimed invention in order to combine Shimizu’s elements of LOS radar detection and NLOS radar communications between vehicles.  The NLOS and LOS elements merely perform the same functions as they perform separately and being no more “than the predictable use of prior art elements according to their established functions” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007))..
Regarding claim 12, Shimizu, as modified by Shimizu-2, teaches the method of claim 11.
Shimizu-2 further teaches wherein identifying the location of the stationary obstacle comprises: accessing map data to determine the location of the stationary obstacle relative to the first UE. (Shimizu-2, paragraph 0035 and 0103, “[0035] The sensor data 157 may describe the surrounding of the vehicle such that the beam alignment application 199 can use the sensor data 157 to create a map of the objects surrounding the vehicles. … The sensor data 157 may describe the surrounding of the vehicle such that the beam alignment application 199 can use the sensor data 157 to create a map of the objects surrounding the vehicles. [0103] The path module 204 determines an NLOS path for avoiding the blocker 510 by using the reflector 520 to reflect the beam to the second vehicle 123 and, as a result, completely avoid the blocker 510. For example, the path module 204 uses the sensor data 157 and the vehicle data 155 to generate a map of objects and their corresponding reflectivity to determine the best reflectors for reflecting the beam.”; a set of sensor data 157 that can be used to create a local map; that the map and sensor data 157 can be used to generate a map of objects and their reflectivity to determine the best reflectors between two vehicles; that the vehicles then perform a beam alignment between them to transfer data).
Shimizu-2 it would have been obvious for a person of ordinary skill in the art to apply the teachings of Shimizu-2 to Shimizu at the time the application was filed in order to communicate radar data and communications between two vehicles whether line of sight or non-line of sight scenario (see paragraph 0005).  Accordingly, it would have been obvious to a person have ordinary skill in the art to combine the teachings of Shimizu’s earlier teachings of 2017 with Shimizu’s later teaching of 2019 before the effective filing date of the claimed invention in order to combine Shimizu’s elements of LOS radar detection and NLOS radar communications between vehicles.  The NLOS and LOS elements merely perform the same functions as they perform separately and being no more “than the predictable use of prior art elements according to their established functions” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 13, Shimizu, as modified by Shimizu-2, teaches the method of claim 11.
Shimizu-2 further teaches:
wherein identifying the location of the stationary obstacle comprises: transmitting, by the first UE, a second radar signal; and receiving, by the first UE, a third radar signal reflected off of the stationary obstacle based at least in part on transmitting the second radar signal, (Shimizu-2, paragraph 0035, “[0035] The sensor data 157 is digital data that describes data generated by a sensor set 150 of the first vehicle 121, the second vehicle 123, and/or other vehicles. For example, the sensor data 157 may include images from external cameras and internal cameras, LIDAR measurements, radar measurements, measurements from advanced driver assistance systems (ADAS), etc.”; that either of the vehicles in a network can use radar measurements to determine an obstacles distance and reflectivity; that the actual reflectivity can be compared to the expected reflectivity to improve communications).
wherein identifying the location of the stationary obstacle is based at least in part on receiving the third radar signal. (Shimizu-2, paragraph 0087, “[0087] The path module 204 may use sensor data 157 to determine the environment. For example, the sensor set 150 may include LIDAR data. … The LIDAR data may include time of flight that a radar (or a LIDAR) can be used to determine range to an object (i.e. the second radar signal is the radar/LIDAR transmitting, the third radar signal is the reflected radar/LIDAR signal received)).
In view of the teachings of Shimizu-2 it would have been obvious for a person of ordinary skill in the art to apply the teachings of Shimizu-2 to Shimizu at the time the application was filed in order to communicate radar data and communications between two vehicles whether line of sight or non-line of sight scenario (see paragraph 0005).  Accordingly, it would have been obvious to a person have ordinary skill in the art to combine the teachings of Shimizu’s earlier teachings of 2017 with Shimizu’s later teaching os 2019 before the effective filing date of the claimed invention in order to combine Shimizu’s elements of LOS radar detection and NLOS radar communications between vehicles.  The NLOS and LOS elements merely perform the same functions as they perform separately and being no more “than the predictable use of prior art elements according to their established functions” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007))..
Regarding claim 15, Shimizu teaches the method of claim 1.
Shimizu teaches:
further comprising: receiving a second radar signal transmitted by the second UE,  (Shimizu, paragraph 0150, “[0150] The device discovery module 206 of the transmitter 705 may include code and routines configured to transmit a service discovery message 712 via one or more of the following communication methods: DSRC communication; wireless fidelity communication; and cellular communication. The service discovery message 712 may include digital data describing the availability of a millimeter wave communication service. The digital data may describe the millimeter wave communication service.”; that the discovery message 712 has digital data describing the advertised communication service; that the digital data can be received using radio waves (i.e. the second radar signal contains the claim 1 “indication of resource use pattern”.)).
determining a transmit parameter of the radar signal based at least in part on receiving the radar signal and the second radar signal transmitted by the second UE, (Shimizu, figure 7, paragraph 0144-0205, “[0150] The device discovery module 206 of the transmitter 705 may include code and routines configured to transmit a service discovery message 712 via one or more of the following communication methods: DSRC communication; wireless fidelity communication; and cellular communication. The service discovery message 712 may include digital data describing the availability of a millimeter wave communication service. The digital data may describe the millimeter wave communication service. [0155] The receiver 710 may receive the service discovery message 712. [0159] In some implementations, the device discovery module 206 of the receiver 710 may include code and routines configured to transmit a message initiating millimeter wave communication with the transmitter 705 of the service discovery message. This message may be referred to as a first handshake message 714. The first handshake message 714 may include digital data describing a request to initiate a millimeter wave communication service.”; that two devices can initiate and maintain communications using the steps of figure 7 discussed extensively in paragraph 0144-0205; that a transmitter 705 (i.e. the claimed second UE) can broadcast a discovery message (i.e. the claimed “second radar signal” indication of a resource use pattern); that the discovery message 712 contains information necessary to initiate communications between two devices; that the “transmit parameter” can be the beam alignment, time, location described in paragraph 0167).
wherein determining the spatial parameter about the second UE is based at least in part on determining the transmit parameter of the radar signal. (Shimizu, paragraph 0167-0170, “[0167] In some implementations, the communication system 191 of the receiver 710 or the communication system 191 of the transmitter 705 may take steps to perform a beam alignment operation 718 as described above with reference to FIG. 3A, that after completing the handshake communication set-up the two devices can communicate time, location, speed, or beam alignment between the UEs (i.e. each of the beam alignment, location, speed or bearing is “a spatial parameter”)).
Shimizu does not explicitly teach the second radar signal being reflected off of an obstacle; and.
Shimizu-2 teaches the second radar signal being reflected off of an obstacle; and (Shimizu-2, figure 7, paragraph 0035 and 0112-0116, “[0035] The sensor data 157 may describe the surrounding of the vehicle such that the beam alignment application 199 can use the sensor data 157 to create a map of the objects surrounding the vehicles. [0112] Referring now to FIG. 7, depicted is a method 700 for performing beam alignment between a first vehicle 121 and a second vehicle 123. [0114] At step 704, sensor data 157 is determined. The sensor data 157 may be determined from the sensor set 150 of the first vehicle 121 and/or a wireless message. [0115] At step 706, a NLOS path is determined based on the vehicle data 155 and the sensor data 157 so that the NLOS path avoids a potential blockage.”; a method of compiling sensor data 157 which includes map data to create a map of the surrounding area; that the sensor data 157 can be common between two vehicles, transmitted by a ground station, and fuzed with onboard sensors to improve the communications (see step 714)).
In view of the teachings of Shimizu-2 it would have been obvious for a person of ordinary skill in the art to apply the teachings of Shimizu-2 to Shimizu at the time the application was filed in order to communicate radar data and communications between two vehicles whether line of sight or non-line of sight scenario (see paragraph 0005).  Accordingly, it would have been obvious to a person have ordinary skill in the art to combine the teachings of Shimizu’s earlier teachings of 2017 with Shimizu’s later teaching os 2019 before the effective filing date of the claimed invention in order to combine Shimizu’s elements of LOS radar detection and NLOS radar communications between vehicles.  The NLOS and LOS elements merely perform the same functions as they perform separately and being no more “than 
Regarding claim 19, Shimizu teaches the method of claim 18.
Shimizu does not explicitly teach wherein the characteristic comprises a time of flight of the radar signal, a Doppler shift of the radar signal, or an angle of arrival of the radar signal, or a combination thereof..
Shimizu-2 teaches wherein the characteristic comprises a time of flight of the radar signal, a Doppler shift of the radar signal, or an angle of arrival of the radar signal, or a combination thereof. (Shimizu-2, paragraph 0087, “[0087] The path module 204 may use sensor data 157 to determine the environment. For example, the sensor set 150 may include LIDAR data. … The LIDAR data may include time of flight technology to measure how far away objects are based on how long it takes the beams to bounce back. The path module 204 may perform a similar process using radar…”; that a radar (or a LIDAR) can be used to determine time of flight / range to an object (i.e. the second radar signal is the radar/LIDAR transmitting, the third radar signal is the reflected radar/LIDAR signal received)).
In view of the teachings of Shimizu-2 it would have been obvious for a person of ordinary skill in the art to apply the teachings of Shimizu-2 to Shimizu at the time the application was filed in order to communicate radar data and communications between two vehicles whether line of sight or non-line of sight scenario (see paragraph 0005).  Accordingly, it would have been obvious to a person have ordinary skill in the art to combine the teachings of Shimizu’s earlier teachings of 2017 with Shimizu’s later teaching os 2019 before the effective filing date of the claimed invention in order to combine Shimizu’s elements of LOS radar detection and NLOS radar communications between vehicles.  The NLOS and LOS elements merely perform the same functions as they perform separately and being no more “than the predictable use of prior art elements according to their established functions” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007))..
Shimizu teaches the method of claim 1.
Shimizu teaches wherein the radar signal received from the second UE is an unreflected radar signal (Shimizu, paragraph 0150, “[0150] The device discovery module 206 of the transmitter 705 may include code and routines configured to transmit a service discovery message 712 via one or more of the following communication methods: DSRC communication; wireless fidelity communication; and cellular communication. The service discovery message 712 may include digital data describing the availability of a millimeter wave communication service. The digital data may describe the millimeter wave communication service.”; that two devices can communicate directly).
Shimizu does not explicitly teach received directly from the second UE..
Shimizu-2 teaches received directly from the second UE. (Shimizu-2, paragraph 0116, “[0116] If the NLOS path is predicted to succeed, at step 710, beam alignment is performed between the first vehicle 121 and the second vehicle 123 based on the NLOS path before the potential blockage is predicted to occur. If the NLOS path is predicted to fail, at step 712, beam alignment is performed between the first vehicle and the second vehicle based on a LOS path.”; that two devices can communicate using Line of Sight, or Non-line of Sight methods).
In view of the teachings of Shimizu-2 it would have been obvious for a person of ordinary skill in the art to apply the teachings of Shimizu-2 to Shimizu at the time the application was filed in order to communicate radar data and communications between two vehicles whether line of sight or non-line of sight scenario (see paragraph 0005).  Accordingly, it would have been obvious to a person have ordinary skill in the art to combine the teachings of Shimizu’s earlier teachings of 2017 with Shimizu’s later teaching os 2019 before the effective filing date of the claimed invention in order to combine Shimizu’s elements of LOS radar detection and NLOS radar communications between vehicles.  The NLOS and LOS elements merely perform the same functions as they perform separately and being no more “than the predictable use of prior art elements according to their established functions” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
23 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Chen, et al, U. S. Patent Application Publication 2012/0120883 (“Chen”).
Shimizu teaches the method of claim 1.
Shimizu teaches wherein a resource use pattern for transmitting a radar signal (Shimizu, paragraph 0053, “[0053] One or more of the second communication device 103b and the third communication device 103c may include one or more special purpose computing device such as an onboard vehicle computer. The onboard vehicle computer may be configured to perform one or more specialized vehicular functions such as managing wireless communications among vehicles, RSUs, OBUs, and other roadside or roadway devices having wireless communication or network communication capabilities. [0074] For example, a subset of the sensor data 283 may be associated with (1) a certain time at which the measurements described by the subset were recorded and (2) an identifier indicating which communication device 103 is described by the subset.”; that at least three devices can operate in a similar manner using on-board units (OBUs) using different protocols; that each UE has a unique identifier).
Shimizu does not explicitly teach is unique to each UE in a network..
Chen teaches is unique to each UE in a network. (Chen, paragraph 0040 and 0065-0101, “[0040] Section 3. Contention Resolution Protocol: This section describes a prior art RR-ALOHO protocol, a peer-to peer, distributed contention-resolution protocol that is employed by the vehicles traveling within the same region to arbitrate channel access and release requests. [0065] In R-SDMA, there is no central controller for channel access control. A peer-to-peer based distributed contention resolution scheme must be employed by all vehicles within a region R, to arbitrate the requests to acquire and access the radio channels from the channel pool”; a detailed communications scheme, well known in the art for deconflicting UE to UE communications between fast moving vehicles in an adhoc manner. The complete discussion of paragraphs 0065-0101 which assign the unique time/frequency slots is included in this rejection, but edited for brevity).
In view of the teachings of Chen it would have been obvious for a person of ordinary skill in the art to apply the teachings of Chen to Shimizu at the time the application was filed in order to create a channel access scheme for ad-hoc network with fast moving vehicles (see paragraph 0005).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.